ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 11 July 2022 for the application filed 5 June 2020 which claims priority to PCT/EP2018/084051 filed 7 December 2018 which claims foreign priority to EP17306723.2 filed 7 December 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11 July 2022, with respect to claims 1-16 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-16 have been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a thrust engine oriented in a substantially vertical direction to provide vertical take-off and landing capability and configured to provide a thrust output, comprising one or more exhausted fluid outputs, substantially along a first axis; - a deflector assembly movably coupled to the thrust engine, wherein the deflector assembly includes a pair of deflecting guides, each deflecting guide of said pair of deflecting guides being independently movable one from another to selectively deflect a portion of one of said one or more exhausted fluid outputs to divert said one of said one or more exhausted fluid outputs into at least two thrust vectors angled with respect to the first axis, and wherein the deflecting guides are displaceable toward and away from each other between a closed configuration in which the deflecting guides are juxtaposed against one another and are within a path of the exhausted fluid output, and an open configuration in which the deflecting guides are apart and out of the path of the exhausted fluid output” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus/method as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-16 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        26 July 2022

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/27/2022